                                    Case 3:19-cv-00915-JLS-MSB Document 1 Filed 05/15/19 PageID.1 Page 1 of 10



                                1 KAZEROUNI LAW GROUP, APC
                                2 Abbas Kazerounian, Esq. (SBN: 48522)
                                  ak@kazlg.com
                                3 Jason A. Ibey, Esq. (SBN: 284607)
                                4 jason@kazlg.com
                                  Nicholas R. Barthel, Esq. (SBN: 319105)
                                5 nicholas@kazlg.com
                                6 245 Fischer Avenue, Suite D1
                                  Costa Mesa, CA 92626
                                7 Telephone: (800) 400-6808
                                8 Facsimile: (800) 520-5523
                                9 MADAR LAW CORPORATION
                               10 Alex S. Madar, Esq. (SBN: 319745)
                                  alex@madarlaw.net
                               11 14410 Via Venezia Apt 1404,
                               12 San Diego, CA 92129-1666
                                  Telephone: (925) 548-5322
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14 [Additional Attorneys on Signature Page]
                               15 Attorneys for Plaintiff
                               16
                               17                      UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                               18
                                  KYLE MIHOLICH, Individually          Case No.: '19CV915 JLS MSB
                               19 and On Behalf of All Others
                                  Similarly Situated,                  CLASS ACTION
                               20
                               21               Plaintiff,                    COMPLAINT FOR DAMAGES
                                                                              AND INJUNCTIVE RELIEF
                               22
                                                         v.                   PURSUANT TO THE TELEPHONE
                               23                                             CONSUMER PROTECTION ACT,
                                                                              47 U.S.C. § 227, ET SEQ.
                               24 UNITED AMERICAN
                                  INSURANCE COMPANY,
                               25                                             JURY TRIAL DEMANDED
                                          Defendant.
                               26
                               27
                               28
                                    Case #                                       Kyle Miholich v. United American Insurance
                                                              CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00915-JLS-MSB Document 1 Filed 05/15/19 PageID.2 Page 2 of 10



                                1                                           INTRODUCTION
                                2            1.   The plaintiff KYLE MIHOLICH (“Mr. Miholich” or “Plaintiff”)
                                3   brings this Class Action Complaint for damages, injunctive relief, and any other
                                4   available legal or equitable remedies, resulting from the illegal actions of
                                5   defendant UNITED AMERICAN INSURANCE COMPANY (“UAIC” or
                                6   “Defendant”) in negligently and/or intentionally contacting Plaintiff on her cellular
                                7   telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C. §
                                8   227, et seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as
                                9   follows upon personal knowledge as to herself and his own acts and experiences,
                               10   and, as to all other matters, upon information and belief, including investigation
                               11   conducted by his attorneys.
                               12                                 JURISDICTION AND VENUE
KAZEROUNI LAW GROUP, APC




                               13            2.   This Court has federal question jurisdiction because this case arises
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14   out of violation of federal law. 47 U.S.C. § 227(b).
                               15            3.   Venue is proper in the United States District Court for the Southern
                               16   District of California pursuant to 28 U.S.C. § 1391 because Defendant:
                               17                 (a)   is authorized to conduct business in this district and has
                               18                       intentionally availed itself of the laws by conducting business
                               19                       in this district;
                               20                 (b)   does substantial business within this district;
                               21                 (c)   is subject to personal jurisdiction in this district; and
                               22                 (d)   Plaintiff was harmed by Defendant’s conduct within this
                               23                       judicial district.
                               24                                             PARTIES
                               25            4.   Mr. Miholich is, and at all times relevant was, a citizen and resident of
                               26   the State of California, County of San Diego, and is, and at all times mentioned
                               27   herein was, a “person” as defined by 47 U.S.C. § 153(39).
                               28
                                    Case #                                   1 of 9  Kyle Miholich v. United American Insurance
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00915-JLS-MSB Document 1 Filed 05/15/19 PageID.3 Page 3 of 10



                                1            5.    Plaintiff is informed and believes, and thereon alleges, that UAIC, a
                                2   health insurance company, is, and at all times mentioned herein was, a Delaware
                                3   corporation with its principal place of business in Texas, is a “person” as defined
                                4   by 47 U.S.C. § 153(39).
                                5            6.    Upon information and belief, United American Insurance Company is
                                6   a major subsidiary of Torchmark Corporation, and is one of the brands of
                                7   Torchmark Corporation.
                                8            7.    Plaintiff alleges that at all times relevant herein, Defendant conducted
                                9   business in the State of California and in the County of San Diego, and within this
                               10   judicial district.
                               11                                  FACTUAL ALLEGATIONS
                               12            8.    There are online complaints about Defendant’s calling practices,
KAZEROUNI LAW GROUP, APC




                               13   including a complaint that Defendant placed unsolicited recorded message calls
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14   even to people who were on the National Do-Not-Call Registry.
                               15            9.    At all times relevant, Plaintiff did not have a business relationship
                               16   with UAIC.
                               17            10.   At all times relevant, Plaintiff’s telephone number was on the
                               18   National Do-Not-Call Registry.
                               19            11.   On or about April 26, 2019, at approximately 1:55 p.m., UAIC called
                               20   Plaintiff on his cellular telephone number ending “5823” from telephone number
                               21   displayed as (925) 257-4524.
                               22            12.   This prerecorded voice call to Plaintiff’s cell phone indicated that the
                               23   caller was United American Insurance seeking insurance agents to sell insurance
                               24   products.
                               25            13.   The prerecorded voice call was impersonal in nature.
                               26            14.   Upon information and belief, UAIC sent or transmitted, or had sent or
                               27   transmitted on its behalf, the same or substantially similar unsolicited text
                               28   messages en masse to hundreds of consumers’ cellular telephones nationwide.
                                    Case #                                   2 of 9  Kyle Miholich v. United American Insurance
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00915-JLS-MSB Document 1 Filed 05/15/19 PageID.4 Page 4 of 10



                                1            15.   Upon information and belief, the automated telephone system used by
                                2   UAIC or its agents to place the prerecorded call has the capacity to store or
                                3   produce telephone numbers to be called, using a random or sequential number
                                4   generator.
                                5            16.   Upon information and belief, the automated telephone system also has
                                6   the capacity to, and does, automatically dial telephone numbers stored as a list or
                                7   in a database.
                                8            17.   Defendants’ telephone communications were for marketing or
                                9   solicitation purposes.
                               10            18.   Defendant’s    telephonic   communications        were    not   made     for
                               11   emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A)(iii).
                               12            19.   Defendant’s telephonic communications were made to a telephone
KAZEROUNI LAW GROUP, APC




                               13   number assigned to a cellular telephone service for which Plaintiff incurs a charge
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14   for cellular telephone service, pursuant to 47 U.S.C. § 227(b)(1).
                               15            20.   Plaintiff’s cell phone number is primarily used for personal reasons
                               16   but is also used for work purposes.
                               17            21.   Defendant did not have prior express written consent to call Plaintiff’s
                               18   cell phone with an automated telephone dialing system or with a prerecorded voice
                               19   message.
                               20            22.   Upon information and belief, Defendant obtained Plaintiff’s cell
                               21   phone number from someone other than Plaintiff.
                               22            23.   Through Defendant’s aforementioned conduct, Plaintiff suffered an
                               23   invasion of a legally protected interest in privacy, which is specifically addressed
                               24   and protected by the TCPA.
                               25            24.   Plaintiff was personally affected by Defendant’s aforementioned
                               26   conduct because Plaintiff was frustrated and annoyed that Defendant annoyed
                               27   Plaintiff with an unwanted prerecorded voice message using an ATDS without his
                               28   prior express consent, in an effort to recruit him to sell insurance.
                                    Case #                                   3 of 9  Kyle Miholich v. United American Insurance
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00915-JLS-MSB Document 1 Filed 05/15/19 PageID.5 Page 5 of 10



                                1            25.   Defendant’s telephonic communication forced Plaintiff and other
                                2   similarly situated class members to live without the utility of their cellular phones
                                3   because they were occupied text messages, causing annoyance and lost time.
                                4            26.   The text messages from UAIC, or its agent(s), violated 47 U.S.C. §
                                5   227(b)(1)(A)(iii).
                                6                                CLASS ACTION ALLEGATIONS
                                7            27.   Plaintiff brings this action on behalf of himself and on behalf of all
                                8   others similarly situated.
                                9            28.   Plaintiff represents, and is a member of the class (the “Class”),
                               10   consisting of:
                               11
                                                   All persons within the United States who received any
                               12                  telephone call(s) from Defendant or its agent(s) and/or
                                                   employee(s), not for an emergency purpose, on said
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1




                                                   person’s cellular telephone, made through the use of any
    COSTA MESA, CA 92626




                               14                  automatic telephone dialing system or artificial or
                               15                  prerecorded voice, within four years prior to the filing of
                                                   the Complaint.
                               16
                               17            29.   Defendant and its employees or agents are excluded from the Class.
                               18   Plaintiff does not know the number of members in the Class, but believes the
                               19   members of the Class number in the several thousands, if not more. Thus, this
                               20   matter should be certified as a Class action to assist in the expeditious litigation of
                               21   this matter.
                               22            30.   Plaintiff and members of the Class were harmed by the acts of
                               23   Defendant in at least the following ways: Defendant, either directly or through its
                               24   agent(s), illegally contacted Plaintiff and the members of the Class via their
                               25   cellular telephones by using an ATDS or with a prerecorded voice, thereby causing
                               26   invading the privacy of said Plaintiff and the members of the Class.
                               27            31.   This suit seeks only damages and injunctive relief for recovery of
                               28   economic injury on behalf of the Class, and it expressly is not intended to request
                                    Case #                                   4 of 9  Kyle Miholich v. United American Insurance
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00915-JLS-MSB Document 1 Filed 05/15/19 PageID.6 Page 6 of 10



                                1   any recovery for personal injury and claims related thereto. Plaintiff reserves the
                                2   right to expand the Class definitions to seek recovery on behalf of additional
                                3   persons as warranted as facts are learned in further investigation and discovery.
                                4            32.   The joinder of the members of the Class is impractical and the
                                5   disposition of their claims in the Class action will provide substantial benefits both
                                6   to the parties and to the court. The Class can be identified through records of
                                7   Defendant and/or its agents and records of wireless telephone carriers.
                                8            33.   There is a well-defined community of interest in the questions of law
                                9   and fact involved affecting the parties to be represented. The questions of law and
                               10   fact common to the Class predominate over questions which may affect individual
                               11   members of the Class, including the following:
                               12                  (a)   Whether, within the four years prior to the filing of this
KAZEROUNI LAW GROUP, APC




                               13                        Complaint, Defendant or its agent(s) placed any artificial or
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14                        prerecorded call without the prior express written consent of the
                               15                        called party to members of the Class using an automatic dialing
                               16                        system;
                               17                  (b)   Whether the calls were for marketing or solicitation purposes;
                               18                  (c)   Whether Defendant can meet its burden of showing Defendant
                               19                        obtained prior express written consent;
                               20                  (d)   Whether Defendant’s conduct was knowing and/or willful;
                               21                  (e)   Whether Plaintiff and the members of the Class were damaged
                               22                        thereby, and the extent of damages for such violation; and
                               23                  (f)   Whether Defendant and its agent(s) should be enjoined from
                               24                        engaging in such conduct in the future.
                               25            34.   As a person who received at least one prerecorded voice call from
                               26   UAIC or its agents using an ATDS without Plaintiff’s prior express written
                               27   consent, Plaintiff is asserting claims that are typical of the Class.
                               28
                                    Case #                                   5 of 9  Kyle Miholich v. United American Insurance
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00915-JLS-MSB Document 1 Filed 05/15/19 PageID.7 Page 7 of 10



                                1            35.   Plaintiff will fairly and adequately represent and protect the interests
                                2   of the Class in that Plaintiff has no interest antagonistic to any member of the
                                3   Class.
                                4            36.   Plaintiff and the members of the Class have all suffered irreparable
                                5   harm as a result of Defendant’s unlawful and wrongful conduct. Absent a class
                                6   action, the Class will continue to face the potential for irreparable harm. In
                                7   addition, these violations of law will be allowed to proceed without remedy and
                                8   Defendant will likely continue such illegal conduct. Because of the size of each
                                9   individual Class member’s claims, few, if any, members of the Class could afford
                               10   to seek legal redress for the wrongs complained of herein.
                               11            37.   Plaintiff has retained counsel experienced in handling class action
                               12   claims and claims involving violations of the Telephone Consumer Protection Act.
KAZEROUNI LAW GROUP, APC




                               13            38.   A class action is a superior method for the fair and efficient
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14   adjudication of this controversy. Class-wide damages are essential to induce
                               15   Defendant to comply with federal law. The interest of members of the Class in
                               16   individually controlling the prosecution of separate claims against Defendant is
                               17   small because the maximum statutory damages in an individual action for violation
                               18   of privacy are minimal. Management of these claims is likely to present
                               19   significantly fewer difficulties than those presented in many class claims.
                               20            39.   Notice may be provided to the Class members by direct mail and/or
                               21   email notice, publication notice and by other reasonable means.
                               22            40.   Defendant has acted on grounds generally applicable to the Class,
                               23   thereby making appropriate final injunctive relief and corresponding declaratory
                               24   relief with respect to the Class as a whole.
                               25   ///
                               26   ///
                               27   ///
                               28   ///
                                    Case #                                   6 of 9  Kyle Miholich v. United American Insurance
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00915-JLS-MSB Document 1 Filed 05/15/19 PageID.8 Page 8 of 10



                                1                                 FIRST CAUSE OF ACTION
                                2                          NEGLIGENT VIOLATIONS OF THE TCPA
                                3                                  47 U.S.C. § 227 ET SEQ.
                                4            41.   Plaintiff incorporates by reference all of the above paragraphs of this
                                5   Complaint as though fully stated herein.
                                6            42.   The foregoing acts and omissions of Defendant constitute numerous
                                7   and multiple negligent violations of the TCPA, including but not limited to each
                                8   and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                9            43.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et
                               10   seq., Plaintiff and the Class are entitled to an award of $500.00 in statutory
                               11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                               12            44.   Plaintiff and the Class are also entitled to and seek injunctive relief
KAZEROUNI LAW GROUP, APC




                               13   prohibiting such conduct in the future.
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14                                SECOND CAUSE OF ACTION
                               15                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                               16                                  47 U.S.C. § 227 ET SEQ.
                               17            45.   Plaintiff incorporates by reference all of the above paragraphs of this
                               18   Complaint as though fully stated herein.
                               19            46.   The foregoing acts and omissions of Defendant constitute numerous
                               20   and multiple knowing and/or willful violations of the TCPA, including but not
                               21   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227, et
                               22   seq.
                               23            47.   As a result of Defendant’s knowing and/or willful violations of 47
                               24   U.S.C. § 227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00
                               25   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                               26   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                               27            48.   Plaintiff and the Class are also entitled to and seek injunctive relief
                               28   prohibiting such conduct in the future.
                                    Case #                                   7 of 9  Kyle Miholich v. United American Insurance
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00915-JLS-MSB Document 1 Filed 05/15/19 PageID.9 Page 9 of 10



                                1                                    PRAYER FOR RELIEF
                                2            WHEREFORE, Plaintiff and the Class members pray for judgment against
                                3   Defendant and the following relief:
                                4            • An order certifying the Class as requested herein;
                                5            • An order appointing Plaintiff to serve as the representative of the Class
                                6   in this matter and appointing Plaintiff’s Counsel as Class Counsel in this matter;
                                7            •     An award of $500.00 in statutory damages to Plaintiff and each Class
                                8   member for each and every negligent violation of 47 U.S.C. § 227(b)(1) by
                                9   Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                               10            •     An award of $1,500.00 in statutory damages to Plaintiff and each
                               11   Class member for each and every knowing and/or willful violation of 47 U.S.C. §
                               12   227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                                             •
KAZEROUNI LAW GROUP, APC




                               13                  Pre-judgment and post-judgment interest;
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14            •     An order providing injunctive relief prohibiting such conduct in the
                               15   future, pursuant to 47 U.S.C. § 227(b)(3)(A);
                               16            •     An award of reasonable costs of suit;
                               17            •     An award of reasonable attorneys’ fees;
                               18            •     Any other relief the Court may deem just and proper.
                               19                                       TRIAL BY JURY
                               20      49.       Pursuant to the eleventh amendment to the Constitution of the United
                               21   States of America, Plaintiff is entitled to, and demands, a trial by jury.
                               22
                               23   Dated: May 15, 2019                             Respectfully submitted,
                               24
                                                                                    KAZEROUNI LAW GROUP, APC
                               25
                                                                                    By:     s/ ABBAS KAZEROUNIAN____
                               26
                                                                                            ABBAS KAZEROUNIAN
                               27                                                           ATTORNEY FOR PLAINTIFF
                               28
                                    Case #                                   8 of 9  Kyle Miholich v. United American Insurance
                                                                   CLASS ACTION COMPLAINT
                                    Case 3:19-cv-00915-JLS-MSB Document 1 Filed 05/15/19 PageID.10 Page 10 of 10


                                     HYDE & SWIGART
                                1
                                     Joshua B. Swigart, Esq. (SBN: 49422)
                                2    josh@westcoastlitigation.com
                                     2221 Camino Del Rio South, Suite 101
                                3
                                     San Diego, CA 92108
                                4    Telephone: (619) 233-7770
                                     Facsimile: (619) 297-1022
                                5
                                6
                                7
                                8
                                9
                               10
                               11
                               12
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                     Case #                              9 of 9  Kyle Miholich v. United American Insurance
                                                               CLASS ACTION COMPLAINT
